Citation Nr: 0018832	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  93-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel
INTRODUCTION

The veteran had active service from August 1951 to December 
1953.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board).  In a June 1997 decision, 
the Board denied the veteran's claim for service connection 
for a pulmonary disorder and a skin condition, as well as 
claims for increased ratings.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1998 Memorandum Decision, the 
Court vacated the Board's decision with respect to the issues 
of entitlement to service connection for a pulmonary disorder 
and a skin condition, and remanded these matters back to the 
Board for development.  The Board in turn remanded these 
claims to the RO, and the appropriate development was 
undertaken.  The RO continued its denial of both claims, and 
the case is again ready for Board review.  

The Board notes that the veteran still indicates that he 
wishes to pursue a claim for a back disorder.  The RO should 
take appropriate action.  


FINDINGS OF FACT

1.  The veteran's pulmonary disorder is not related to 
service or to any incident of service.

2.  The veteran's skin condition is not related to service or 
to any incident of service.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  A skin condition was not incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a pulmonary 
disorder and a skin condition as a direct result of his 
service in Korea during the Korean War.  He indicates that 
while he was serving in combat in Korea he was exposed to 
strong insecticides used in washing clothes which led to a 
rash which is related to his current skin condition.  
Further, he notes that he had repeated respiratory problems 
while in combat, and that his present chronic bronchitis with 
asthmatic features is a result of his wartime service.  
Therefore, service connection for each of these claimed 
disabilities has been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including tuberculosis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

In it's December 1998 decision, the Court found that the 
veteran satisfied the three elements for a claim for service 
connection to be well grounded since he had presented medical 
evidence of a current disability, lay evidence of incurrence 
of a skin disorder and a pulmonary condition in service, and 
medical evidence of a relationship between the in-service 
conditions and the current disorders.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  

Claims involving combat related injuries may have a relaxed 
evidentiary requirement with respect to the issue of service 
incurrence or aggravation.  Under 38 U.S.C.A. § 1154(b), 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as satisfactory proof 
of service connection if consistent with the circumstances 
and conditions of such service even though there is no 
official record of such incurrence.  See 38 C.F.R. § 3.304(d) 
(1999).  In the instant case, it has been acknowledged that 
the veteran and several other individuals have reported that 
he had a rash and had respiratory symptoms while serving in 
Korea during the Korean War.

I.  Pulmonary Disorder

Although the veteran has asserted that his respiratory 
condition is service-related, a review of the record shows 
that the conditions now present did not manifest until many 
years following service.  The veteran's service medical 
records show no complaints or findings of respiratory 
abnormality at any time during service.  The veteran did 
report that he had a history of hay fever, whooping cough, 
and seasonal rhinitis that was not considered disabling at 
the time of entrance into service.  He also noted that he had 
not had asthma, pneumonia, or chronic cough.  Normal lungs 
were noted on a report of service separation dated in 
December 1953.  

The post service evidence includes private medical records, 
VA treatment records and examinations, as well as several lay 
statements from fellow service members, including the 
veteran's brother who served with him in Korea and two 
comrades.  These statements date from shortly after the 
veteran's service and generally support the veteran's 
assertion that he has had pulmonary problems and a rash since 
service.  The veteran's brother reported in 1954 that the 
veteran had been told in service that he had pleurisy in his 
lungs.  The brother explained that the pleurisy was thought 
to be related to living outdoors and being exposed to 
insecticide and cleaning solvents used to soak clothes to 
protect the soldiers against certain diseases in Korea.  

In a February 1954 statement, a friend of the veteran wrote 
that he had served with the veteran and that the veteran had 
a severe cough prior to leaving service, which the corpsman 
blamed on the "soaking barrel."  Two other friends 
submitted statements dated at the same time indicating that 
the conditions of service were poor, and that no one was seen 
by a doctor unless they were very ill.  In a statement dated 
in March 1956, the veteran's brother wrote that the veteran 
had choking attacks at night in service, and that a physician 
related this to nerves.

An April 1954 VA examination report shows that the veteran 
had a normal respiratory system. A chest X-ray was negative.  
X-ray reports dated in June 1962, September 1977 and February 
1979 show an essentially normal chest.

Records indicating that the veteran had a chronic respiratory 
problem date from the late 1970's, over 20 years after 
service.  An April 1977 private treatment record shows that 
the veteran was treated for severe bronchial asthma that had 
bothered him since October 1976.  Further private treatment 
records dated from September 1977 to December 1981 show 
continued treatment for respiratory problems.  In a written 
statement received at VA in December 1992, the veteran stated 
that he was struck by a serious lung disease, chronic 
obstructive pulmonary disease (COPD), in 1979.

In a September 1980 private physician's report of summary of 
hospitalization, it was noted that the veteran was 
hospitalized in January 1978, in part, for recurrent 
bronchial asthma.  The findings included inspiration 
bronchitis and expiration wheezing in all lung fields.  The 
diagnosis was bronchial asthma, moderately severe, steroid 
dependent, and pulmonary emphysema.  

Additional private X-ray reports in October 1983, July 1984, 
and January 1986 showed a normal chest.  An April 1987 X-ray 
report indicated minimal post inflammatory perihilar 
scarring.  A July 1989 private X-ray report showed minimal 
early COPD.  August and September 1989 private X-ray reports 
showed minimal hyperinflation of the lungs, which was noted 
to go along with the clinical diagnosis of asthma.  The 
examiner also noted that there were no signs of emphysema.  A 
December 1989 private X-ray report showed essentially normal 
chest except for small aggregate of infiltrates.

Private treatment records dated from June 1983 to November 
1988 show that the veteran was treated symptomatically for 
bronchial asthma.  The veteran was admitted to a private 
hospital in November 1986 with a finding of status 
asthmaticus.  A history of steroid dependent asthma and 
respiratory illnesses two times per week were noted.  

November 1990 private X-ray records show an impression of 
mild bilateral maxillary sinusitis.  In another November 1990 
private X-ray report, the impression was hyperinflation of 
both lungs compatible with the clinical diagnosis of chronic 
emphysema.

In a September 1991 VA clinical record, it was noted that the 
veteran had probable COPD, and that he reportedly had had 
lung disease for 12 years, and that treatment had included 
many months or years on home oxygen and large doses of 
Prednisone.  In an October 1991 statement, a private 
physician who had treated the veteran for many years reported 
that the veteran had been under his care for the previous 10 
to 15 years for pulmonary management.  He noted the veteran's 
history of very poor blood gases, minimal carbon dioxide 
retention, and very low arterial blood oxygen levels, and 
also noted that the veteran had been hospitalized on several 
occasions, and that he became totally steroid dependent about 
three years previously.  

In a November 1991 private chest X-ray report, the impression 
was mild hyperinflation of both hemithoraces.  Private 
treatment reports dated from October 1990 through December 
1991 discuss continuing treatment of recurrent sinusitis and 
bronchitis, and the use of Prednisone.

In a January 1992 statement, the veteran's brother wrote that 
he served with the veteran in service.  He noted that the 
veteran had a cough and trouble breathing during the winter 
of 1952 and 1953 which medical personnel thought to be 
pleurisy caused by exposure to outdoors and to chemicals used 
to soak clothes to combat problems caused by rats.  The 
veteran's brother noted that due to the pleurisy the veteran 
was relieved about a week before being sent home in June 
1953, and that he has continued to have trouble with his 
lungs since that time.

In an August 1992 VA clinical record, it was noted that the 
veteran had a past medical history of COPD of approximately 
40 years duration, presumably caused by exposure to 
insecticides in service.  Review of systems showed positive 
COPD, asthma, emphysema, dyspnea on exertion, and pneumonia 
approximately eight years previously.  In another August 1992 
VA clinical record, it was noted that the veteran had a 
history of bronchitis, asthma, and emphysema for 12 years.  

In an August 1992 private clinical record, it was noted as 
past medical history that the veteran had a 40 year duration 
of COPD secondary to insecticide exposure.

In February 1993 through February 1994 VA clinical records, 
it was noted that the veteran had COPD, asthmatic bronchitis, 
and rhinitis.  He underwent a septoplasty in August 1993.  It 
was also noted that he had a positive smoking history ending 
in 1963.

In November 1993, a statement was received from a friend of 
the veteran who had served with him stating that normal 
ailments in service were treated by a corpsman rather than a 
physician, and that when he and the veteran were released 
from service they did not receive "anything like a 
physical."  He also indicated that when the veteran was 
discharged he had a cough that was thought to be from the 
cold or cigarettes.

In a February 1996 letter, a private physician wrote that he 
was a friend of the veteran, had treated him without charge, 
and never wrote much in the records.  The physician provided 
a narrative account of treatment which indicated that the 
veteran developed a chronic cough in service.  The physician 
noted that pulmonary problems were now severe, and he 
described the veteran as a "respiratory cripple."  He 
continued that he had known the veteran since discharge and 
that his chronic cough has "certainly become a most serious 
illness."  The physician regretted that these problems were 
not documented but that they represented a narrative of his 
recollections of caring for the veteran over the years since 
his separation.  However, it is noted that this doctor did 
prepare letters for the veteran with regard to other 
disabilities as early as 1976, and that these letters do not 
relate to a pulmonary disorder or a skin condition.  

In an April 1996 VA examination report, it was noted that the 
veteran complained of wheezing, and examination revealed 
findings consistent with moderate to severe obstructive 
disease with significant response to inhaled bronchodilators.  
The examiner noted that the findings were more indicative of 
chronic asthmatic bronchitis than of emphysema.  The 
diagnosis was chronic asthmatic bronchitis with moderate to 
severe obstructive defect, responsive to bronchodilators.  
"It is unclear what the precipitating event is, although the 
[veteran] claims to have been exposed to cold in [service] 
and did smoke for 13 years.  It is not unusual for chronic 
asthmatic bronchitis to present at the ages of 20 or more."

In a May 1996 VA examination report, it was noted that the 
veteran related the first time he had trouble with his lungs 
was in 1952 while in service, with symptoms that included 
cough, wheezing and dyspnea, that were worse at night.  The 
veteran reported he saw a corpsman who thought he might have 
allergies, that symptoms worsened in the spring of 1953, and 
that a diagnosis of asthma was made in the late 1950's after 
service.  The veteran reported that he was treated in the 
early 1970's with Prednisone, bronchodilators, and 
epinephrine injections, as well as IPPB at home, and that he 
was hospitalized about four times a year during the worst of 
his spells and was treated with intravenous steroids and 
antibiotics.  Since 1991, the veteran had seen a VA physician 
on a regular basis.  He was last hospitalized at a VA 
hospital in 1993 and his asthma improved after three days.  
Examination showed transient wheezes on the left anterior 
chest and periodic coughing.  The examiner's impression was 
that the veteran had chronic bronchial asthma and emphysema 
under good control.

VA clinical records dated from January 1996 to June 1996 show 
that the veteran received treatment for COPD.  Included in 
these treatment records is a March 1996 pulmonary function 
report, wherein the impression was moderate obstructive 
ventilatory defect which improved markedly after 
bronchodilator administration.

In a December 1996 personal hearing, the veteran testified 
that he was very cold in the winter of 1952 and 1953 when he 
was out of doors most of the time.  He noted that he had 
difficulty breathing in hot weather and cold and when he ran, 
when he had shortness of breath causing him to cough.  He 
reported that a corpsman called it pleurisy and gave him 
"APC" pills which did not help.  He described the problem 
as nagging but not debilitating.  The veteran continued that 
he did not receive a physical on discharge from service.  He 
noted that after service, anything strenuous caused breathing 
problems, and that he first sought treatment soon after 
service in the early 1950's from both VA and private 
physicians.  He also indicated that he had been on oxygen and 
a lung machine in the mid-1980's, but that by 1994 could walk 
four miles without oxygen.

As previously noted, the Board issued a decision denying the 
veteran's claim in June 1997.  Evidence added subsequent to 
that denial includes additional lay statements, further 
argument and comment from the veteran and his representative, 
and reports of VA examinations.  A report of VA examination 
for respiratory disorders dated in August 1999 includes the 
veteran's reported history of problems with shortness of 
breath when exposed to heat or cold temperatures which had 
been present since at least the 1950's.  Also noted were a 
lack of pertinent findings on service medical examinations as 
well as medical records dating to the early 1970's.  The 
veteran reported multiple hospitalizations for exacerbation 
of asthma, as well as treatment with steroids and inhalers 
dating from the mid-1970's.  The veteran's main symptoms 
included chronic cough, dyspnea on exertion, and occasional 
nocturnal dyspnea.  Also reported was a 10 to 15 pack-year 
history of cigarette smoking from 1950 to 1965.  Physical 
examination revealed increased AP diameter without accessory 
muscle use.  Pulmonary function testing and chest X-ray were 
consistent with chronic bronchitis.  The examiner noted that 
the history of response to steroids suggested an asthmatic 
component to the bronchitis.  However, the examiner opined 
that, given the significant lack of symptoms in the 1950's 
and 1960's, it would be unlikely that this asthmatic 
component was related to service.  The chronic bronchitis 
itself was consistent with the natural history of the disease 
and the previous history of tobacco smoking.  

Subsequent to that examination, the veteran submitted 
argument urging that the pulmonologist failed to note that he 
used albuterol solution in a breathing machine, as well as 
several inhalers daily in order to get the most out of his 
lungs.  He also objected that the examiner did not consider 
his steroid use.  However, a review of the examination report 
does show the reported treatment history as noted by the 
veteran.  

Finally, the veteran submitted an additional written 
statement from one of his two buddies dated in March 2000.  
The buddy reiterated his earlier assertions regarding his 
personal knowledge of the veteran's rash in Korea.  He also 
stated that he remembered that the veteran was X-rayed on the 
ship home from Korea because his cough was thought to be 
tuberculosis.  

Following a review of the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a pulmonary 
disorder.  Although the available records of treatment show a 
current pulmonary disorder, no pulmonary disorder was shown 
until the mid-1970's, more than 20 years after separation 
from service.  There is no diagnosis of tuberculosis at any 
time in the record.  It is undisputed that the veteran was in 
combat in Korea during the war, and that he survived the 
perils of war which undoubtedly included washing his clothes 
in harsh chemicals, exposure to the elements, and a lack of 
medical care.  The Board does not doubt the veteran's 
statements with regard to his duties and his experiences, but 
finds that they do not establish a causal link between 
service and a current condition, nor that he suffers from 
chronic bronchitis today.  Lay testimony is not competent to 
prove a matter requiring medical expertise such as medical 
causation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

On the other hand, the opinion of the VA pulmonologist in 
1999 with regard to the etiology of the current pulmonary 
disorder, coupled with the lack of treatment records in 
service or for approximately 20 years following service, 
provide persuasive evidence that the symptoms experienced by 
the veteran in service were not etiologically related to any 
current disorder.  The lack of treatment and the negative 
opinion together are more probative than the contrary 
evidence as to whether the current pulmonary disorder is 
related to service.  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  While the lay opinions were significant to 
establish that the events in service likely occurred, neither 
the veteran nor any of the other individuals who have 
provided pertinent information about his service have medical 
expertise.  Thus, their lay opinions do not provide a basis 
upon which to make a finding as to the origin or development 
of his pulmonary condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

The Board finds the February 1996 opinion of the veteran's 
private physician/friend to be of limited probative value in 
establishing treatment for a pulmonary disorder since 
service, primarily because the opinion is not accompanied by 
records and also because that doctor had written several 
letters over the years about the veteran's disability status 
with no reference to pulmonary disorders.  Thus, while the 
opinion is not disputed, it is not a reliable indicator that 
the veteran was treated in the 20 years following service.  
This is particularly applicable when one considers that the 
veteran did indicate in one written statement in 1992 that he 
was first stricken with COPD in 1979.  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for the veteran's pulmonary 
disorder.  In denying the veteran's claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Skin Condition

The veteran has also urged that service connection is in 
order for his skin condition as that condition began in 
service.  Service medical records again are negative for any 
signs, complaints or symptoms of a skin condition.  However, 
the Board accepts the statements of the veterans and his 
buddies as to the conditions of service.  That is, the 
aforementioned buddy statements generally describe the 
unsanitary conditions and exposure to both the elements and 
harsh chemicals that were associated with the veteran's 
combat service in Korea.  These are not disputed as accounts 
of the service conditions.  Nonetheless, they do not 
constitute satisfactory evidence of a relationship between a 
current condition and service when viewed in the context of 
the rest of the evidence.  Simply put, the lack of treatment 
until many years after service, coupled with the VA 
specialist's opinion of a lack of a relationship, compels a 
conclusion that a skin condition is not related to service.  

Review of the service medical records shows no complaints or 
abnormalities related to skin.  An August 1951 entrance 
examination shows that the veteran had normal skin.  In a 
December 1953 service separation medical examination report, 
no skin disorder was found; the veteran's skin was found to 
be normal.

In a January 1954 statement, the veteran's brother remarked 
that the veteran had a bad rash on his back and legs in 
service and that many men in the outfit also had a rash.

In a February 1954 statement, a friend of the veteran wrote 
that he had served with the veteran and that the veteran 
developed a rash over his body, as did many others due to 
unsanitary conditions.  A report of a VA examination in April 
1954 shows that the veteran's skin was normal.

In an April 1988 private clinical record, it was noted that 
the veteran had two probable seborrheic keratoses or benign 
papillomas removed from the left and right shoulder areas.  
Additionally, a large seborrheic keratosis on the right 
sideburn area was electrocauterized.  Biopsies showed benign 
actinic keratoses of the left scapula and a benign 
intradermal nevus on the right scapula.  In an October 1988 
private clinical record, it was noted that the veteran had a 
lesion along the right forearm over the ulna which might well 
have been a rheumatoid nodule.

In a January 1992 statement, the veteran's brother wrote that 
he served with the veteran in service.  He noted that the 
veteran has had a rash on his body since service over 40 
years previously.

In an August 1992 VA clinical record, it was noted that the 
veteran reported a lifelong history of growing bumps all over 
his body.  The veteran complained of difficulty fastening his 
belt because of lumps on his stomach which had been present 
for about eight to 10 years.  It was also noted that the 
veteran had other lumps removed from his head, neck, and 
testicles in about 1964 at a private hospital; these were 
diagnosed as benign lipomas.

In November 1993, a statement was received from a friend of 
the veteran who had served with him stating that the veteran 
had a rash that was believed to be caused by the soap and 
chemicals used to soak and wash clothes.

In a February 1996 statement, a private physician wrote that 
he was a friend of the veteran, had treated him without 
charge, and never wrote much in the records.  The physician 
provided a narrative account of treatment which indicated 
that the veteran developed a skin rash in service and that he 
had treated the skin rash since that time. The physician 
noted that he had burned "hundreds" of verrucae off his 
face, arms, neck, and legs, that they continued to return, 
and that they were thought to be viral in origin.

In a March 1996 VA examination report, it was noted that the 
veteran presented for evaluation of numerous brown papules 
over the legs, back, and chest, which the veteran stated 
started in service over 40 years previously.  He indicated 
that he has had numerous treatments including burning and 
scraping, and stated that he scraped them off himself but 
that they returned.  Examination showed multiple light brown 
to flesh-colored cobbled papules scattered over the legs and 
back, and a few scattered over the face.  The assessment was 
probable seborrheic keratosis.  A biopsy confirmed seborrheic 
keratosis.

VA clinical records dated from March through August 1996 
include biopsies and show assessments of seborrheic keratosis 
and hypertrophic actinic keratosis.

In a July 1996 VA examination report, it was noted that the 
veteran complained of a rash which, by his report, developed 
in service.  Examination showed two scars on the left hand, 
one measuring two centimeters and another one centimeter in 
width, no traction or deformity.  On the right wrist there 
was a small soft tissue defect on the posterior aspect which 
was six by eight millimeters in diameter.  There was no 
neurologic, vascular, or musculoskeletal deformity of the 
right hand or wrist.  There were various other small 
superficial keratotic lesions which were scaly and flaky in 
bilateral lower extremities.  The impression was multiple 
actinic keratoses.

In a December 1996 personal hearing, the veteran testified 
that he had had a skin disorder since service.  He showed the 
hearing officer his legs and back and described flakiness for 
most of the leg.  He indicated that the flakiness did not 
itch. He stated that it was worse in service and that he 
sought treatment during service.  He also noted that he had 
been burning off lesions from his arms and hands for years.

Evidence added since the Board's June 1997 now-vacated denial 
decision includes a September 1999 VA examination report, an 
addendum to that report, and the aforementioned additional 
argument and lay statements from the veteran and his buddies.  
The VA examination report reflects that the veteran reported 
his history to the examiner of an itchy, painful rash present 
since service in Korea.  The examiner noted numerus 
seborrheic, keratotic papules and macules on the face, back, 
chest, arms and legs.  The diagnosis was multiple seborrheic 
keratosis.  The examiner opined that, based on his 
experience, literature he has read, and his discussions with 
another doctor, he was not familiar with any environmental 
factors which could predispose someone to this condition.  
Sun exposure could be a possible factor.  

An addendum dated in October 1999 from the examiner indicates 
that he did review the claims file and he believed there is 
no link between the veteran's current seborrheic keratosis 
and the unconfirmed rash in service.  The examiner believed 
that the most likely cause of the keratosis is age.  

Finally, in March 2000 one of the veteran's buddies submitted 
an additional statement reiterating his personal knowledge of 
the veteran's rash both in and since service, saying that he 
had met with the veteran almost yearly since that time.  

Although the available records of treatment currently show a 
diagnosis of seborrheic keratosis, there is no pertinent 
medical treatment in service or for nearly 30 years after 
service.  None of the medical evidence relates the veteran's 
current skin condition to his period of service or to any 
incident of service with the exception of the statement from 
his doctor/friend many years after service.  This document is 
unaccompanied by medical records and, as noted, with the 
pulmonary disorder, was not referenced in earlier letters 
from that doctor regarding disability.  These factors 
persuade the Board that the letter is of limited probative 
value.  

It is undisputed that the veteran endured the rigors of 
combat, and that the chemicals described by the veteran and 
his friends were used to wash clothes.  The Board does not 
doubt the statements with regard to the exposure to cold and 
unsanitary conditions, but lay testimony is not competent to 
prove a matter requiring medical expertise such as medical 
causation.  See Layno, 6 Vet. App. at 469.

On the other hand, the VA examiner's opinion dated in 
September 1999 with regard to the etiology of the current 
skin condition, coupled with the lack of treatment for years 
after service, provides persuasive evidence that the symptoms 
experienced by the veteran presently are not related to 
service but rather to the aging process.  It is the province 
of trained health care professionals to enter conclusions 
which require medical opinions as to causation.  See Jones, 7 
Vet. App. at 137.  Since neither the veteran nor any of the 
other individuals who have provided pertinent information 
about his service have medical expertise, their lay opinions 
do not provide a basis upon which to make a finding as to the 
origin or development of his skin condition.  See Espiritu, 2 
Vet. App. at 494-5.  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for veteran's skin condition.  
In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for a pulmonary disorder is denied.

Service connection for a skin condition is denied.


		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

